UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13970 A. Full title of the plan and address of the plan, if different from that of the issuer named below: CHROMCRAFT REVINGTON EMPLOYEE STOCK OWNERSHIP AND SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CHROMCRAFT REVINGTON, INC. 1330 Win Hentschel Blvd., Suite 250 West Lafayette, Indiana 47906 Chromcraft Revington Employee Stock Ownership and Savings Plan EIN 38-1848094PN 003 Accountants’ Report and Financial Statements December 31, 2010 and 2009 Chromcraft Revington Employee Stock Ownership and Savings Plan December 31, 2010 and 2009 Contents Report of Independent Registered Public Accounting Firm1 1 Financial Statements Statements of Net Assets (Deficit) Available for Benefits3 3 Statement of Changes in Net Assets (Deficit) Available for Benefits5 5 Notes to Financial Statements6 6 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year)20 20 Table of Contents Report of Independent Registered Public Accounting Firm Plan Administrator Chromcraft Revington Employee Stock Ownership and Savings Plan West Lafayette, Indiana We have audited the accompanying statements of net assets (deficit) available for benefits of Chromcraft Revington Employee Stock Ownership and Savings Plan as of December 31, 2010 and 2009, and the related statement of changes in net assets (deficit) available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.Our audits included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our report dated October 12, 2010, we did not express an opinion on the 2009 financial statements as we did not audit the Chromcraft Revington, Inc. common stock investments held in the Plan prior to the merger discussed in Note 1, which was certified by First Bankers Trust Services, the trustee of the Plan.However, during our audit of the 2010 financial statements, we performed auditing procedures with respect to the Chromcraft Revington, Inc. common stock investments held in the ESOP Component of the Plan as of December 31, 2009.As a result, our report issued herein reflects our opinion on the statement of net assets (deficit) available for benefits as of December 31, 2009, which is different from our report dated October 12, 2010. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets (deficit) available for benefits of Chromcraft Revington Employee Stock Ownership and Savings Plan as of December 31, 2010 and 2009, and the changes in its net assets (deficit) available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 12, the Plan changed its method of accounting for notes receivable from participants. Table of Contents The accompanying supplemental schedule is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ BKD,LLP Indianapolis, Indiana June 17, 2011 Federal Employer Identification Number:44-0160260 2 Table of Contents Chromcraft Revington Employee Stock Ownership and Savings Plan Statement of Net Assets (Deficit) Available for Benefits December 31, 2010 Assets Allocated Unallocated Total Chromcraft Revington, Inc. common stock, at fair value $ $ $ Mutual funds - T. Rowe Price Stable Value Common Trust Fund - Notes receivable from participants - Employee contribution receivable - Employer contribution receivable - Cash and equivalents Total assets Liabilities Interest payable to employer - Note payable to employer - Total liabilities - Net Assets (Deficit) Available for Benefits, at Fair Value ) Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) - ) Net Assets (Deficit) Available for Plan Benefits $ $ ) $ See Notes to Financial Statements 3 Table of Contents Chromcraft Revington Employee Stock Ownership and Savings Plan Statement of Net Assets (Deficit) Available for Benefits December 31, 2009 Assets Allocated Unallocated Total Chromcraft Revington, Inc. common stock, at fair value $ $ $ Mutual funds - T. Rowe Price Stable Value Common Trust Fund - Notes receivable from participants - Employee contribution receivable - Cash and equivalents - Total assets Liabilities Note payable to employer - Net Assets (Deficit) Available for Benefits, at Fair Value ) Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) - ) Net Assets (Deficit) Available for Plan Benefits $ $ ) $ See Notes to Financial Statements 4 Table of Contents Chromcraft Revington Employee Stock Ownership and Savings Plan Statement of Changes in Net Assets (Deficit) Available for Benefits Year Ended December 31, 2010 Allocated Unallocated Total Additions Investment income Dividends $ $ - $ Net appreciation (depreciation) in fair value of investments ) Interest income from participant loans - Employee contributions - Employer contribution - Allocation of 67,666 shares of common stock ofChromcraft Revington, Inc., at fair value - Total Deductions Interest expense - Distributions - Administrative expenses - Allocation of 67,666 shares of common stock ofChromcraft Revington, Inc., at fair value - Total Net Increase (Decrease) ) Net Assets (Deficit) Available for Benefits,Beginning of Year ) Net Assets (Deficit) Available for Benefits,End of Year $ $ ) $ See Notes to Financial Statements 5 Table of Contents Chromcraft Revington Employee Stock Ownership and Savings Plan Notes to Financial Statements December 31, 2010 and 2009 Note 1:Description of the Plan The following description of the Chromcraft Revington Employee Stock Ownership and Savings Plan (Plan) provides only general information.Participants should refer to the Plan Document and Summary Plan Description for a more complete description of the Plan’s provisions, which are available from the Plan Administrator. General Effective December 31, 2009, the Plan was amended and restated to merge the Chromcraft Revington Savings Plan (401(k) Component) into the Chromcraft Revington Employee Stock Ownership Plan (ESOP Component).The Plan was renamed the Chromcraft Revington Employee Stock Ownership and Savings Plan.All assets of the 401(k) Component were effectively transferred to the Plan on this date.An advisory committee (Plan Committee) consisting of two persons has been designated by the Company to act as the Plan Administrator. Chromcraft Revington, Inc. established the ESOP Component effective as of January 1, 2002.The ESOP Component covers substantially all employees of Chromcraft Revington, Inc. and its wholly owned subsidiaries (Company or Employer).The ESOP Component operates, in relevant part, as a leveraged employee stock ownership plan (ESOP), and is designed to comply with Section 4975(e)(7) and the regulations thereunder of the Internal Revenue Code of 1986, as amended (Code) and is subject to the applicable provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Under the terms of the Chromcraft Revington Employee Stock Ownership and Savings Plan - ESOP Component Trust (Trust) between Reliance Trust Company (Reliance) and the Company, effective February 1, 2010, Reliance replaced First Bankers Trust Services (First Bankers) as custodian and trustee for the shares of Company stock in the ESOP Component.First Bankers acted as custodian and trustee for the shares of Company stock in the ESOP Component for the year ended December 31, 2009.T. Rowe Price Trust Company, Inc. is the custodian and trustee of the 401(k) Component.T. Rowe Price Retirement Plan Services, Inc. (Recordkeeper) provides recordkeeping services for the Plan. On March 15, 2002, the Trust borrowed $20,000,000 from the Company to purchase 2,000,000 shares of Company common stock.These shares were placed in a loan suspense account under the ESOP Component.The Company will make contributions to the Trust each year until the loan is paid off.When the Trust receives an employer contribution, it will use the contribution to pay down the loan.At the same time, the Trustee of the ESOP Component will take shares of Company stock out of the loan suspense account and allocate them among eligible participant accounts. The ESOP Component assigned to the Company a security interest in the unallocated shares of Company common stock.The Company has no rights against shares once they are allocated under the Plan.Accordingly, the financial statements of the Plan present separately the assets and liabilities and changes therein pertaining to the accounts of employees with vested rights in allocated stock and funds (Allocated) and stock not yet allocated to employees (Unallocated). 6 Table of Contents Chromcraft Revington Employee Stock Ownership and Savings Plan Notes to Financial Statements December 31, 2010 and 2009 Eligibility An employee will become eligible to participate in the ESOP Component on January 1 after six months of service for the Company’s regular contribution, and either January 1, April 1, July 1 or October 1 after six months of service for voluntary contributions to the 401(k) Component and the Company’s matching contributions.Participants must be employed on the last day of a Plan year to be eligible for the allocation of the Company’s regular contributions for that Plan year.However, if participants retire on or after age 65 and have completed five years of participation under any qualified plan sponsored by an Employer, or die during the Plan year, they are also eligible for the allocation of the Company’s regular contributions for that Plan year. Contributions ESOP Component The Employer is required to make an annual cash contribution sufficient to pay the current principal and accrued interest due on the note payable to the Employer.The Company may make additional discretionary contributions to the Plan.Regular contributions are allocated to eligible Plan participants based on compensation.Matching contributions are based on a percentage of the participant’s pre-tax contributions to the 401(k) Component.For 2010, the Company made a “safe harbor” matching contribution, which matched participant’s contributions at 100% up to a maximum of 3% of the participant’s eligible compensation plus 50% of the next 2% of eligible compensation.The matching contribution may be made in a combination of cash or shares of the Company’s common stock based on its closing stock price on December 31.Contributions allocated in 2010 include only matching contributions and were made in shares of the Company’s common stock.The ESOP Component does not permit participant contributions. 401(k) Component Participants are permitted to contribute 1% to 50% of their annual compensation to the Plan, as defined in the Plan Document, on either a pre-tax or after-tax basis.Employee rollover contributions are also permitted. Participant Accounts ESOP Component The Plan is a defined-contribution plan under which a separate individual account is established for each participant.Each participant’s account is credited as of the last day of each Plan year with a combination of cash or shares of Company common stock released by the trustee of the ESOP Component from the unallocated (suspense) account for matching contributions and any forfeitures of terminated participants’ nonvested accounts.Only those participants who are eligible employees of the Company and its participating subsidiaries as of the last day of the Plan year will receive an allocation of regular contributions. Aggregate annual additions to a participant’s account under this Plan may not exceed certain limitations as established under the Internal Revenue Code. 7 Table of Contents Chromcraft Revington Employee Stock Ownership and Savings Plan Notes to Financial Statements December 31, 2010 and 2009 401(k) Component Each participant’s account includes credits for the participant’s voluntary contributions, any Employer matching or profit-sharing contributions and Plan earnings.Plan earnings are allocated among all participants based on their investment in each fund. Vesting ESOP Component Participants are immediately 100% vested in safe-harbor matching contributions.Vesting on regular contributions and matching contributions, is based on years of service including years of service prior to the Plan’s inception.Participants are 100% vested in the Company’s regular and matching contributions after three years of service.There is no partial vesting prior to three years of service. For 2010 and 2009, a participant is immediately vested in matching contributions received for that Plan year.Participants also become fully vested in the event of death, or upon a full or partial termination of the Plan. 401(k) Component All participant contributions and earnings thereon are immediately 100% vested. Forfeitures ESOP Component If a participant terminates employment prior to being fully vested, the resulting unvested portion is forfeited.Forfeited shares of Company common stock can be reallocated each year to the Plan’s active participants or used to reduce Plan expenses that would otherwise be paid by the Company.There was $499 forfeited in 2010.Plan expenses paid from forfeited nonvested accounts were $3,835 in 2010. 401(k) Component Forfeitures of nonvested Company contributions can be reallocated to the Plan’s active participants or used to reduce Plan expenses that would otherwise be paid by the Company.There were no forfeitures in 2010.Plan expenses paid from forfeited nonvested accounts were $2,138 in 2010. Payment of Benefits and Withdrawals ESOP Component On termination of employment, a participant is eligible to receive a distribution of his or her vested balance.The Plan Committee decides whether that payment may be made in cash, in Company stock or in some combination of the two.Any fractional shares will be paid in cash. 8 Table of Contents Chromcraft Revington Employee Stock Ownership and Savings Plan Notes to Financial Statements December 31, 2010 and 2009 401(k) Component At retirement or termination of service, a participant can elect to receive, in the form of a single sum, the value of his or her vested account balance.In-service withdrawals of pre-tax contributions require the participant to meet certain Plan requirements.Company matching contributions and profit-sharing contributions cannot be withdrawn by a participant prior to his or her termination of employment.Participants in the Plan can withdraw their after-tax contributions to the Plan, including any investment earnings attributable to those contributions.Benefits are recorded when paid. Diversification ESOP Component The Plan allows participants who have three or more years of service as of the end of the prior Plan year to elect to diversify all or any part of the Chromcraft Revington, Inc. stock in their accounts.The diversified amount is transferred into the participant’s 401(k) account. Voting Rights ESOP Component Each participant is entitled to exercise voting rights attributable to the shares allocated to his or her account and is notified by the ESOP Component’s trustee prior to the time that such rights are to be exercised.The Plan Committee instructs the ESOP Component’s trustee how to vote the unallocated shares and any shares for which voting instructions are not received. 401(k) Component Each participant is entitled to exercise voting rights attributable to the shares allocated to his or her account and is notified by the 401(k) Component’s trustee prior to the time that such rights are to be exercised.The Plan Committee instructs the 401(k) Component’s trustee how to vote any shares for which voting instructions are not received. Notes Receivable from Participants 401(k) Component Each participant has the right, subject to certain restrictions, to borrow from his or her 401(k) account.The maximum aggregate amount a participant may borrow is 50% of his or her total vested 401(k) account balance, up to a maximum of $50,000.Loans bear a market rate of interest and may be repaid over a period not to exceed five years.The interest paid on a loan is credited directly to the participant’s 401(k) account in the Plan. Notes receivable from participants are reported at amortized principal balance plus accrued but unpaid interest.Delinquent participant loans are reclassified as distributions based upon the terms of the Plan Document. 9 Table of Contents Chromcraft Revington Employee Stock Ownership and Savings Plan Notes to Financial Statements December 31, 2010 and 2009 Plan Termination Although the employer has not expressed any intent to do so, the employer has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.Upon such termination of the Plan, the interest of each participant in the trust fund will be distributed to such participant or his or her beneficiary at the time prescribed by the Plan terms and the Code.Upon termination of the Plan, the Plan Committee shall direct the trustees of the two Components (Trustees) to pay all liabilities and expenses of the Plan.Also, in the event of Plan termination, vesting is immediate. Subsequent Events Subsequent events have been evaluated through June 17, 2011, which is the date the financial statements were available to be issued. Note 2:Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements are prepared on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. Investment Valuation The Plan’s investments are stated at fair value.Purchases and sales of securities are recorded on a trade-date basis.Quoted market prices are used to value shares of mutual funds.The fair value for shares of Chromcraft Revington common stock was based on the quoted market price on December 31, 2010 and 2009, respectively, as reported by the Trustees.The fair values of the Plan’s interests in stable value funds are based upon the net asset values of such funds reflecting all investments at fair value, including direct and indirect interests in fully benefit-responsive contracts, as reported by the recordkeeper.The fair value of the Plan’s investment contracts is based on information reported by the investment advisor using the audited financial statements of the common trust at year end. 10 Table of Contents Chromcraft Revington Employee Stock Ownership and Savings Plan Notes to Financial Statements December 31, 2010 and 2009 Investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets (deficit) available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts, because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.The Plan invests in investment contracts through a collective trust.The statement of net assets (deficit) available for benefits presents the fair value of the investment in the collective trust, as well as the adjustment of the investment in the collective trust from fair value to contract value relating to the investment contracts.The statement of changes in net assets (deficit) available for benefits is prepared on a contract value basis. Net assets (deficit) available for benefits reflect the contract value of the Plan’s investments in stable value funds because a separate adjustment is presented in the statements of net assets (deficit) available for benefits to increase (decrease) the carrying amount of these investments to contract value, as applicable.Contract value represents contributions made under the contract, plus earnings, less participant withdrawals and administrative expenses. Note 3:Investments The Plan’s investments are presented in the following table: 401(k) Component ESOP Component 401(k) Component ESOP Component Allocated Allocated Unallocated Allocated (As Adjusted) Allocated Unallocated Chromcraft Revington, Inc. Common shares Number of shares Cost $ Fair value $ Mutual funds Fair value - - Common collective trusts Fair value - - Cash and cash equivalents Cost (approximates fair value) - $ 11 Table of Contents Chromcraft Revington Employee Stock Ownership and Savings Plan Notes to Financial Statements December 31, 2010 and 2009 The fair value of individual investments that represented 5% or more of the Plan’s net assets available for benefits were as follows: Chromcraft Revington, Inc. common stock - 401(k) Component $ $ *Chromcraft Revington, Inc. common stock - ESOP Component Stable Value Common Trust Fund Short-Term Bond Fund New Income Fund Spectrum Income Fund Balanced Fund Personal Strategy Income Fund Personal Strategy Balanced Fund Personal Strategy Growth Fund Retirement 2005 Fund Retirement 2010 Fund Retirement 2015 Fund Retirement 2020 Fund Retirement 2025 Fund Equity Income Fund Equity Index 500 Fund New America Growth Fund Spectrum Growth Fund Mid-Cap Growth Fund Small-Cap Stock Fund Science & Technology Fund Spectrum International Fund *Nonparticipant-directed Dividends realized on the Plan’s investments for 2010 were $383,228. The Plan investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated (depreciated) in value during 2010 as follows: Chromcraft Revington, Inc. common shares - 401(k) Component $ ) *Chromcraft Revington, Inc. common shares - ESOP Component ) Mutual funds $ *Nonparticipant-directed $
